United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1782
                                    ___________

Tilahun Mengesha,                     *
                                      *
           Petitioner,                * Petition for Review of an
                                      * Order of the Board of
      v.                              * Immigration Appeals.
                                      *
John Ashcroft, Attorney General,      * [UNPUBLISHED]
                                      *
           Respondent.                *
                                 ___________

                              Submitted: May 14, 2004

                                   Filed: May 19, 2004
                                    ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Tilahun Mengesha, an Ethiopian citizen, petitions for review of an order of the
Board of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ’s) denial
of his application for asylum and withholding of removal. After careful review of the
record, see Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004)
(standard of review), we deny the petition.

      We defer to the IJ’s credibility findings because they were based on specific
inconsistencies in the record, and like the BIA, we find that the inconsistencies cannot
be explained by the factors upon which Mengesha seeks to rely. See Loulou v.
Ashcroft, 354 F.3d 706, 709-10 (8th Cir. 2003) (deferring to IJ’s credibility findings
that are supported by specific, cogent reasons; upholding findings that were based
partly on material inconsistencies in Ethiopian asylum applicant’s testimony),
amended by, No. 02-3004, slip op. (8th Cir. Apr. 28, 2004).

       Because the IJ’s credibility findings are entitled to deference, we agree that
there was no basis for finding past persecution under the post-Mengistu government,
cf. Perinpanathan v. INS, 310 F.3d 594, 598 (8th Cir. 2002) (applicant is entitled to
presumption of well-founded fear of future persecution if past persecution is shown),
and that Mengesha failed to demonstrate a fear of future persecution, see Feleke v.
INS, 118 F.3d 594, 598 (8th Cir. 1997) (well-founded fear must be subjectively
genuine and objectively reasonable). Even if Mengesha belonged to the All Amhara
People’s Organization (AAPO) and was warned several times not to participate in
anti-government activities, when the IJ issued his decision Mengesha had not been
in Ethiopia for five years. Cf. Yuk v. Ashcroft, 355 F.3d 1222, 1235 (10th Cir. 2004)
(unfulfilled threats are properly considered in determining if petitioner has reasonable
fear of future persecution, but length of time since threat was received diminishes its
present significance). Further, Mengesha testified that he had not been an AAPO
leader in Ethiopia and his AAPO activities in America had been minimal, and State
Department reports indicated AAPO members who renounced violence were not
being harassed. Cf. Feleke, 118 F.3d at 598-99 (petitioner showed some intolerance
of opposition views in Ethiopia, but did not show objectively reasonable threat of
persecution to members in his group who had not advocated violence or participated
in former terrorist regime, or egregious group persecution so as to lessen amount of
evidence of individualized persecution required). Finally, because we agree with the
IJ’s decision as to asylum, we also uphold the IJ’s decision as to withholding of
removal. See Francois v. INS, 283 F.3d 926, 932-33 (8th Cir. 2002) (standard for
withholding of removal is more onerous than asylum standard).

      Accordingly, we deny the petition.
                     ______________________________

                                          -2-